                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       SHELBY GAIL HEIFETZ,                             Case No. 19-cv-04081-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                                  v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                            DISMISSED
                                  11       VALERIE J. MACKEN, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Shelby Heifetz filed the present action on July 16, 2019. Dkt. No. 1. Pursuant to

                                  15   General Order 56, plaintiff’s last day to complete service on all defendants or to file a motion for

                                  16   administrative relief from the service deadline was September 16, 2019. Dkt. No. 4. On October

                                  17   1, 2019, Ms. Heifetz returned the executed summons indicating that she had served defendant Jose

                                  18   Hernandez on August 15, 2019.1 Dkt. No. 9. However, the docket does not indicate that Ms.

                                  19   Heifetz ever completed service on defendants Valerie Macken or Galdino Hernandez, or that those

                                  20   two defendants have waived service of summons.

                                  21           Additionally, pursuant to General Order 56, the parties’ last day to conduct a joint site

                                  22   inspection was October 29, 2019 and Ms. Heifetz’s last day to file a notice of need for mediation

                                  23   was December 10, 2019. Dkt. No. 4. Ms. Heifetz did not file a notice of need for mediation, nor

                                  24   did she seek relief from the December 10 deadline.

                                  25           The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  26
                                  27
                                       1
                                         Mr. Hernandez’s deadline to respond to complaint was due on September 5, 2019, but he did not
                                       file his answer until October 4, 2019. Fed. R. Civ. P. 12(a)(1)(A)(i); Dkt. No. 10. Despite
                                  28   multiple successive clerk’s notices to do so, Mr. Hernandez has not filed a consent or declination
                                       to proceed before a magistrate judge. Dkt. Nos. 11, 12.
                                   1   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                   2   (1962). The parties are directed to file a written response, jointly or separately, to this order by

                                   3   December 18, 2019 and to appear before the Court on December 20, 2019 at 10:00 a.m. in

                                   4   Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95113 and show cause why

                                   5   this action should not be dismissed without prejudice for failure to prosecute.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 11, 2019

                                   8

                                   9
                                                                                                      VIRGINIA K. DEMARCHI
                                  10                                                                  United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
